IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER                 §
OF THE BAR OF THE SUPREME                 § No. 623, 2014
COURT OF THE STATE OF                     §
DELAWARE:                                 § ODC File No. 112243-B
                                          §
      TIMOTHY CAIRNS,                     §
                                          §
      Respondent.                         §

                            Submitted: November 12, 2014
                             Decided: November 12, 2014

Before STRINE, Chief Justice, RIDGELY, and VALIHURA, Justices.

                                   ORDER

      Upon receipt of sufficient evidence demonstrating that Timothy

Cairns, Esquire (“Respondent”) is suffering from physical or mental health

problems that adversely affect his ability to practice law and without

opposition from the Office of Disciplinary Counsel:

      (1)       Respondent, Timothy Cairns, for good cause shown, is hereby

immediately transferred to disability inactive status pursuant to Rule 19.

      (2)       Respondent shall not practice law in this State or in any other

jurisdiction.

      (3)       As Respondent is a member of a Delaware firm that is willing

and available to handle his active matters, no receiver need be appointed.
      (4)    The proceedings in case No. 623, 2014 are deferred pending

further order of this Court.

      (5)    Any other disciplinary proceedings involving Respondent shall

proceed before the Board on Professional Responsibility in accordance with

the rules of Disciplinary Procedure.

      (6)    This Order shall be made public;

      IT IS SO ORDERED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice




                                       2